DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments February 10, 2022 have been entered. Applicant amended claims 1, 9, and 16. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments February 10, 2022 with respect to the Non-Final Office Action dated November 16, 2021 have been fully considered.
Applicant' s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US PGPUB No.20190288975), hereinafter, Hara, further in view of Fratini et al. (US PGPUB No. 20180159752), hereinafter, Fratini, further in view of Otake (US PGPUB No. 20160085488), hereinafter, Otake, and further in view of Kancharla et al. (US Patent No. 10474497), hereinafter, Kancharla.
Regarding claim 1:
	Hara teaches:
	A system for device connectivity management, comprising (see Fig. 1):
 a plurality of client devices, each client device supporting a plurality of communication channels (Fig. 1 shows plurality of client devices 10. Paragraph 0035, lines 1-2, states “As shown in FIG. 1, the communication system 1 includes a plurality of clients 10a, 10b, 10c”. Fig. 2 shows each client supports connection A and Connection B (plurality of communication channel). Paragraph 0050, lines 2-4, states “the connection processing unit 101 establishes two wireless communication connections with the broker 20, that is, a connection A (a first connection) and a connection B (a second connection)”); and
a broker in communication with each of the client devices over each supported communication channel, the broker comprising at least one computer processor (Fig. 1 shows a broker in communication with each of the client devices. Paragraph 0037, lines 1-2, states “The broker 20 is installed in an information center 2, connectable to the client 10 by wireless communication”. Fig. 12 and Paragraph 0155 teach hardware configuration of a broker. Paragraph 0156 teaches such configuration includes a CPU); wherein:
each client device sends a subscription message to the broker over each of the client device's supported communication channels (paragraph 0093, lines 6-8, teaches client sends a subscription request to the broker as stated “the subscription request unit 102 transmits a subscription request message to the broker 20”. Fig. 6 shows a subscription table teaching subscription is done for each supported channel); 
a non- responding client (paragraph 0121, lines 1-10, teaches a client with lost connection (non-responding client) as stated “the client connection monitoring unit 204 of the broker 20 checks the state of connection with the client 10, based on whether or not the connection confirmation message has been received, using the connection A within the connection determination time (step S202). In the example of the pattern 2, since the connection confirmation message cannot be received from the client 10 within the connection determination time, the broker 20 determines that the connection A of the client 10 is not normally connected”).
Hara does not teach the broker  initiates and sends, periodically or aperiodically, each subscribed client device a keep alive message over each of the subscribed client device's subscribed supported communication channels; each subscribed client device responds to the keep alive message over each of the subscribed client device's subscribed supported communication channels that received the keep alive message; the broker publishes a status  comprising a status of non- responding subscribed client devices to each subscribed client device over each subscribed client device's subscribed supported communication (Hara does talk about exchanging message between the broker and client for maintaining  connections, however, in reverse order as stated in paragraph 0117, lines 6-12, “When receiving the connection confirmation message from the client 10, the client connection monitoring unit 204 of the broker 20 determines that the connection with the client 10 is normally maintained. At this time, the client connection monitoring unit 204 of the broker 20 transmits a response message to the connection confirmation message to the client 10”).
Fratini teaches:
the broker initiates and sends, periodically or aperiodically, each subscribed client device a keep alive message over each of the subscribed client device's subscribed supported communication channels (paragraph 0028, lines 26-28, teaches the broker initiate and send ping (keep alive) message as stated “The MQTT broker 144 checks if the MQTT client 124 is connected by sending ping messages in step 240”); 
each subscribed client device responds to the keep alive message over each of the subscribed client device's subscribed supported communication channels that received the keep alive message (paragraph 0028, lines 28-30, teaches the client respond with ACK  as stated “If the MQTT client is connected, the MQTT client 124 responds with a ping ACK (acknowledgment) in step 241”);
the broker publishes a status  comprising a status of non- responding subscribed client devices and [[a status of each non-responding communication channel]] of each of the subscribed client devices to each subscribed client device over each subscribed client device's subscribed supported communication (paragraph 0028, lines 33-39, teaches the broker sends LWT (status) message to other end user as stated “the MQTT broker 144, after sending several ping messages in steps 280-282 to the MQTT client 124 and not receiving any ping ACK, sends an LWT message in step 290 to the device manager 143, with an updated status that the device 100 is not connected. As a result, the remote end user 201B receives a message that the device 100 status is disconnected in step 291.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hara to incorporate the teaching of Fratini about broker initiating the ping message. One would be motivated to have broker initiating the ping message in order to enable the broker to know the connection status and to update the status of disconnected device to other devices   (se at least abstract and paragraph 0028 ,lines 37-39, of Fratini ).
Hara does not teach a status of each non-responding communication channel.
Otake teaches a status of each non-responding communication channel (see at least paragraph 0120, lines 1-8, discusses listing the disconnected status to the problematic second channel in table as stated “Also, the interface 50 of the information processing apparatus 10 also detects disconnection of the second channel in step S404. In step S405, the interface 50 notifies the function unit 65 about that the disconnection of the second channel is detected. In step S406, the function unit 65 changes the value of “connection state” in the user management table 121 corresponding to the disconnected second channel to the value indicating “disconnected””).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hara, in view of Fratini, to incorporate the teaching of Otake about listing disconnected channel. One would be motivated to do this since such disconnected status of channel can be used for reconnection to another channel (see at least paragraph 0128 of Otake).
Hara does not teach one of the plurality of subscribed client devices executes an action in response to the status message.
Kancharla teach one of the plurality of subscribed client devices executes an action in response to the status message (col. 5, lines 13-21, teaches client acts based on the information provided with the heartbeat (status) message.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hara, in view of Fratini, Otake,and Kancharla,  to incorporate the teaching of the Kancharla about client action according to the information of status message. One would be motivated to do so since such information facilitate coordinating and executing various tasks (col. 6, lines 6-33, of Kancharla).
	As to claim 2, the rejection of claim 1 is incorporate. Hara, in view of Fratini, Otake, and Kancharla, teaches all the limitations of claim 1 as shown above.
	Hara further teaches wherein at least one of the plurality of subscribed client devices executes an agent (Fig. 2 shows client device has several functional units (agent). Paragraph 0049 states “The connection processing unit 101 establishes a wireless communication connection with the broker 20”).
	As to claim 3, the rejection of claims 1 and 2 are incorporate. Hara, in view of Fratini, Otake, and Kancharla, teaches all the limitations of claims 1 and 2 as shown above.
	Hara further teaches wherein the agent executes the action (paragraph 0050 teaches connection processing unit establishes connections).
	Regarding claim 9:
	Claim 9 is directed towards a method performed by the system of claim 1 with an information processing apparatus comprising at least one computer processor. Accordingly, it is rejected under similar rationale.
  	Claim 10 is directed towards a method performed by the system of claim 2 and 3. Accordingly, it is rejected under similar rationale.
Regarding claim 16:
	Claim 16 is directed towards a method performed by the system of claim 1. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a method performed by the system of claim 2 and 3. Accordingly, it is rejected under similar rationale.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hara, in view of Fratini, further in view of Otake, and further in view of Kancharla, and further in view of Perdomo et al. (US PGPUB No. 20180014241), hereinafter, Perdomo.
As to claim 4, the rejection of claim 1 is incorporate. Hara, in view of Fratini, Otake, and Kancharla, teaches all the limitations of claim 1 as shown above.
Hara does not teach wherein the communication channels comprise ethernet, Wi-Fi, GSM radio, and Bluetooth (Hara teaches plurality of wireless channels as shown in claim 1 rejection. Hara did not specify the channel types).
Perdomo teaches wherein the communication channels comprise ethernet, Wi-Fi, GSM radio, and Bluetooth (paragraph 0019, lines 6-9, states “The transceiver communicates with the WiFi router over Bluetooth, WiFi, Ethernet (10/100 or 1G), USB 2.0 or 3.0, or the like”. Paragraph 0061, lines 1-3, mentions using GSM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hara, in view of Fratini, Otake, and Kancharla, to incorporate the teaches of using Ethernet, Wi-Fi, GSM, Bluetooth channels for the plurality of connections. One would be motivated to do that to provide redundancy and for the advantage of respective channels, for example, range, packet size (see at least paragraph 0019, 0020, 0061).
Claim 11 is directed towards a method performed by the system of claim 4. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards a method performed by the system of claim 4. Accordingly, it is rejected under similar rationale.
Claim 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hara, in view of Fratini, further in view of Otake, further in view of Kancharla, and further in view of Raleigh et al. (US PGPUB No. 20200107226), hereinafter, Raleigh.
As to claim 5, the rejection of claim 1 is incorporate. Hara, in view of Fratini, Otake, and Kancharla, teaches all the limitations of claim 1 as shown above.
Hara does not teach wherein the action is for the subscribed client device to change from a first communication channel to a second communication channel.
	Raleigh teaches wherein the action is for the subscribed client device to change from a first communication channel to a second communication channel (paragraph 0241 states “the device can switch to the Wi-Fi link service to connect service processor 115 to the trusted wire line access network. In some embodiments, the decision to switch to the Wi-Fi LAN associated with a trusted wire line access network can be made automatically by the device based on the policy implementation rules settings for the modem selection and control 1811 and/or the policy control agent 1692, can be made by the user, or can be made by the service controller 122 (see FIG. 26).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hara, in view of Fratini, Otake, and Kancharla, to incorporate the teaching of Raleigh to change the communication channel based on the status message of the broker about connection. One would be motivated to change the communication channel due to trustworthiness of the channel (paragraph 0241 of Raleigh).
	Claim 6 differs from claim 5 in that action includes performing maintenance. Such maintenance can be switching the communication channel as addressed in claim 5. Accordingly, it is rejected under similar rationale.  
Claim 12 is directed towards a method performed by the system of claim 5. Accordingly, it is rejected under similar rationale.
Claim 13 is directed towards a method performed by the system of claim 6. Accordingly, it is rejected under similar rationale.
Claim 19 is directed towards a method performed by the system of claim 5. Accordingly, it is rejected under similar rationale.
Claim 20 is directed towards a method performed by the system of claim 6. Accordingly, it is rejected under similar rationale.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hara, in view of Frattini, further in view of Otake, further in view of Kancharla, and further in view of Khalid et al. (US PGPUB No. 20100080226), hereinafter, Khalid.
As to claim 7, the rejection of claim 1 is incorporate. Hara, in view of Fratini, Otake, and Kancharla, teaches all the limitations of claim 1 as shown above.
Hara, in view Fratini and Kancharla, teaches plurality of subscribed client devices that responded to the keep alive message based on the status message and other information, and wherein the one of the plurality of subscribed client devices executes the action in response to the instruction from the central monitoring service (see claim 1 rejection as shown above).
Hara further teaches a central monitoring service (see Fig. 2 Broker with client connection monitoring unit 204 (central monitoring service).  Fig. 5 shows a table of the statuses of clients generated by the connection monitoring unit)
Hara, Fratini, Otake, and Kancharla yet failed to teach configured to instruct one of the plurality of subscribed client devices.
Khalid teaches configured to instruct one of the plurality of subscribed client devices (paragraph 0056 stated “The service broker 30 may transmit instructions to the service classifier 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hara, in view of Fratini, Otake, and Kancharla, to incorporate the teaching of Khalid service broker sending instruction. One would be motivated to do that to change the communication channel or attempt reconnection (paragraph 0128 of Otake).
Claim 14 is directed towards a method performed by the system of claim 7. Accordingly, it is rejected under similar rationale.


Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hara, in view of Fratini, further in view of Otake, further in view of Kancharla, and further in view of Reveron et al. (US PGPUB No. 20160294967), hereinafter, Reveron.
As to claim 8, the rejection of claim 1 is incorporate. Hara, in view of Fratini, Otake, and Kancharla, teaches all the limitations of claim 1 as shown above.
Hara does not teach wherein the plurality of client devices comprise a plurality of point of sale devices.
Reveron teaches wherein the plurality of client devices comprise a plurality of point of sale devices (Fig. 1 shows plurality of POS (point of sale) devices. Paragraph 0022, lines 1-4, states “the client device 200 comprises a mobile computing device such as such as smart phone, tablet, laptop computer, or similar devices configured to function as a POS terminal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hara, in view of Fratini, Otake, and Kancharla, to incorporate the teaching of Reveron to include plurality of point of sale device as client devices. One would be motivated to include point of sale device since incorporating point of sale device would provide the feature completing a sales transaction (paragraph 0002 lines 1-4).
Claim 15 is directed towards a method performed by the system of claim 8. Accordingly, it is rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	May 19, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444